Public Utilities Commission, Nos. 94-1176-EL-CMR, 94-1177-EL-CMR and 94-578-EL-CMR. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio. Upon consideration of the motion for leave to intervene by the city of Garfield Heights, Ohio,
IT IS ORDERED by the court that the motion for leave to intervene by the city of Garfield Heights, Ohio, be, and hereby is, granted, effective February 20, 1996, to the extent that the intervention is limited to supporting the commission’s decision below and responding to the issues raised by appellant.
Pfeifer, J., would allow intervention with no restrictions.